Title: From John Adams to the Comte de Vergennes, 11 February 1779
From: Adams, John
To: Vergennes, Charles Gravier, Comte de


     
      Sir
      Passy Feb. 11. 1779
     
     As Your Excellency reads English perfectly well, my first Request is, that you would do me the Favour to read this, without a Translation after which I Submit it to your Excellency to make what Use of it, you shall think proper.
     I have hitherto avoided, in my Single Capacity, giving your Excellency, any trouble, by Letter, or Conversation: but the present Emergency demands that I should ask the favour to explain my Sentiments, either by Letter, or in Person. If you will permit a personal Interview, I am persuaded, I can make myself understood: if you prefer a Correspondence, I will lay open my Heart in Writing, before your Excellency.
     It is the Address to the People, in America, under the Name of Mr. Silas Deane, that has occasioned, this Boldness, in me. It is to me, the most unexpected, and unforeseen Event that has happened. I hope, your Excellency, will not conclude from thence, that I despair of the Commonwealth. Far otherwise. I know that the Body of the People, in the united States stand immoveable against Great Britain: and I hope that this Address of Mr. Deane, (altho it will occasion much Trouble to Individuals) will produce no final Detriment to the common Cause: but on the contrary, that it will occasion, so thorough an Investigation of Several Things, as will correct many Abuses.
     
     It is my indispensible Duty, upon this Occasion to inform your Excellency, without consulting either of my Colleagues, that the Honourable Arthur Lee was as long ago as 1770, appointed by the House of Representatives of the Massachusetts Bay, of which I had then the Honour to be a Member, their Agent at the Court of London, in Case of the Death or Absence of Dr. Franklin. This honourable Testimony, was given to Mr. Lee, by an Assembly, in which he had no natural Interest, on Account of his inflexible Attachment to the American Cause, and the Abilities of which he had given many Proofs in its Defence. From that Time, to the Year 1774, he held a constant Correspondence, with several of those Gentlemen, who stood foremost in the Massachusetts Bay, against the Innovations, and illegal Encroachments of Great Britain. This Correspondence I had an opportunity of Seeing, and I assure, your Excellency, from my own Knowledge, that it breathed, the most inflexible Attachment, and the most ardent zeal in the Cause of his Country. From September 1774 to November 1777, I had the Honour to be in Congress and the opportunity to See his Letters to Congress, to their Committees, and to Several of their Individual Members.
     That through the whole of both these Periods, he communicated, the most constant, and certain Intelligence, which was received from any Individual within my Knowledge. And since I have had the Honour to be joined with him here, I have ever found in him the same Fidelity and Zeal, and have not a Glimmering of Suspicion, that he ever maintained an improper Correspondence in England or held any Conference or Negociation with any body from thence, without communicating it to your Excellency and to his Colleagues. I am confident therefore, that every Insinuation and Suspicion against him, of Infidelity to the united States or to their Engagements with his Majesty is false and groundless, and that they will assuredly be proved to be so , to the Utter Shame and Confusion of all those, who have rashly published them to the World, and particularly of Mr. Deane.
     The two Honourable Brothers of Mr. Lee, who are Members of Congress, I have long and intimately known. And of my own Knowledge I can say, that no Men have discovered more Zeal, in Support of the Sovereignty of the united States, and in promoting, from the Beginning a Friendship and Alliance with France. And there is nothing of which I am more firmly perswaded, than that every Insinuation that is thrown out to the Disadvantage, of the two M. Lees, in Congress, is groundless.
     
     It would be too tedious, to enter, at present, into a more particular Consideration of that Address, I shall therefore conclude this Letter, already too long, by assuring your Excellency, that I am with the most entire Consideration, your most obedient and most humble Servant
     
      John Adams
     
    